Title: From Alexander Hamilton to Oliver Wolcott, Junior, [17 February 1797]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



[New York, February 17, 1797]

I groan My Dr. Sir at the disgraceful course of our affairs. I pity all those who are officially in their vortex. The behaviour of Congress in the present crisis is a new political phœnomenon. They must be severally arraigned before the Bar of the Public. How unfortunate that our friends suffer themselves by their passiveness to be confounded in the guilt.
Yrs. truly

A HFeby. 17. 1797
